Citation Nr: 1413523	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for a low back disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that granted service connection and a 20 percent rating for a low back disability (degenerative arthritis of the lumbar spine), effective February 19, 2009.  

An October 2011 RO decision increased the rating for the Veteran's service-connected low back disability to 40 percent, effective February 19, 2009.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The case was later transferred to the St. Petersburg, Florida Regional Office (RO) and then to the Houston, Texas Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA spine examination in August 2011.  Since that time, in a March 2014 informal hearing presentation, the Veteran's representative indicated that the Veteran's last examination was well over two years ago, and that it was inadequate.  The Veteran's representative specifically reported that the August 2011 VA spine examination report did not address whether the Veteran currently had unfavorable ankylosis of the entire thoracolumbar spine.  

Additionally, the March 2014 VA spine examination report indicated that the Veteran did not have incapacitating episodes over the past twelve months due to intervertebral disc syndrome.  However, a prior March 2010 VA spine examination report noted that the Veteran reported that he had incapacitating episodes lasting three to five days over the previous three to four months.  

The Veteran has not been afforded a VA examination, as to his service-connected low back disability, in over two and a half years.  The record clearly raises a question as to the current severity of his service-connected low back disability.  As such, the Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Further, a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

The August 2011 VA spine examination report specifically noted that the Veteran was unemployed.  A May 2009 report from M. B. Armstrong, M.D., reported that the Veteran had not been able to work as a finish carpenter since the onset of multiple listed symptoms, including mid and low back pain.  The Board finds that the record raises the issue of a TDIU rating.  

The TDIU rating issue must be remanded because it is inextricably intertwined with the increased rating claim and a decision by the Board on the TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  


The Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to his claim for entitlement to a TDIU rating.  On remand the RO must provide such notice.  

Finally, the August 2011 VA spine examination report noted that the Veteran reported that he was receiving disability compensation from the Social Security Administration.  VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For this reason as well, the Board must remand the claims.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with as to the issue of entitlement to a TDIU rating.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for low back problems since July 2011.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA.  All attempts to fulfill this development must be documented in the claim file.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected low back disability, including any associated neurological impairment.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner must identify all back orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back, to include his pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner must state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems related to his low back disability.  

The examiner must discuss whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


